Citation Nr: 1437488	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  10-35 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  What evaluation is warranted for bruxism and right mastoid inflammation from August 27, 2008?

2.  What evaluation is warranted for a headache disorder from August 27, 2008?

3.  What evaluation is warranted for residuals of a traumatic brain injury from October 22, 2008 and beginning October 15, 2010?

4.  Entitlement to a disability evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	West Virginia Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1997 to September 2006.  

This matter arises before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In a July 2012 rating decision, the evaluation for traumatic brain injury was reduced to a noncompensable rating effective October 16, 2010.  Accordingly, both rating periods are on appeal before the Board.  

In February 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcripts are of record.  

The issue of entitlement to a dental disorder secondary to bruxism has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to increased evaluations for a headache disorder, residuals of a traumatic brain injury, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.

A review of the Veteran's Virtual VA and VBMS files reveal pertinent records as noted below.  


FINDING OF FACT

During the entire appeal period, the Veteran's inter-incisal range of temporomandibular joint motion was not between 21 and 30 millimeters.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for bruxism and right mastoid inflammation are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.150, Diagnostic Code 9905 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony in a February 2013 Video Conference hearing.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).


Increased Rating Claim

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  

If the Veteran has been diagnosed as having a specific condition and that disability is not listed in the Rating Schedule, the diagnosed condition will be evaluated by analogy to a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

In this case, bruxism is not listed in the Rating Schedule, however, the appellant's symptomatology is contemplated under the Schedule of Ratings for Dental and Oral Conditions.  As will be discussed below, the Veteran exhibits symptoms of limited temporomandibular joint motion and such is now rated as 10 percent disabling under Diagnostic Code 9905.  38 C.F.R. § 4.150.

Under Diagnostic Code 9905 a 10 percent rating is assigned for an inter-incisal range limited to 31 to 40 millimeters or when range of lateral excursion is 0 to 4 millimeters.  A 20 percent rating is assigned for motion of inter-incisal range limited to 21 to 30 millimeters.

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).

Bruxism and Right Mastoid Inflammation Evaluation

The Veteran contends his bruxism and right mastoid inflammation warrants a disability evaluation higher than the initial 10 percent assigned.

He attended a VA dental/oral examination December 2008.  At that time, he complained of a history of night time clenching and grinding of teeth.  Upon examination, his inter-incisal range was limited to 34 millimeters, with a 4 millimeter deviation to the right.  The temporomandibular joint popped on opening and closing of the jaw and bilateral crepitus was noted on closing.  There was no pressure sensitivity noted and the Veteran denied any locks of the temporomandibular joint that required medical attention.  There was no evidence of tooth loss, except for the third molars, and there was no loss of bony tissue noted intra-orally.

At a September 2010 VA dental examination, he reported the same symptoms, noting he had chewed through several mouth guards due to constant teeth grinding.  His inter-incisal range was 35 millimeters and his lateral excursion was 11 millimeters.  There was no additional limitation of motion on repetitive testing, no deviation on opening, no tooth or bone loss, no malunion of jaw bones, and no speech difficulty or fatigue from talking or chewing.  The temporomandibular joint still clicked and popped on opening.

He attended general VA examination in October 2010 and reported a history of bruxism and mastoid inflammation.  An examination of his nose, sinuses, mouth and throat revealed no deviated nasal septum, and no purulent nasal discharge and polyp.  The maxillary and frontal sinuses were nontender, the pharynx was not injected, the uvula was in the midline and there was no abscess to the buccal mucosa and tongue.  

In a Mach 2012 private dental record, the examiner noted the presence of tooth abrasion.

There are additional VA treatment records noting the appellant's reports of teeth grinding and clenching.

At the February 2013 hearing the Veteran complained his teeth were getting smaller, his fillings were getting loose, and that he clenched his jaw throughout the day.  The Veteran also request separate ratings for his mastoid and bruxism.

In this case, the range of motion findings are highly probative and each examination report is equally probative because each examination was conducted by a trained medical professional.  In light of this evidence the Board finds that an initial evaluation in excess of 10 percent is not warranted because there is no evidence of a limitation of inter-incisal motion to between 21 and 30 millimeters.  Rather, the evidence indicates a rating of 10 percent, and no higher, is warranted because inter-incisal motion was consistently shown to be between 31 to 40 millimeters.  

The Board is unable to consider a separate evaluation for his service-connected right mastoid inflammation as there is no current diagnosed of an ear infection, to include mastoiditis. 

As for the Veteran's contentions that he grinds his teeth nightly, that he wears out mouth guards at an accelerated pace, and that he is chipping his teeth, while he is competent to report on his symptoms, the objective examination reports are more probative in determining the actual degree of any impaired jaw function.  Further, the question of entitlement to service connection for a dental disorder secondary to bruxism is being referred to the Regional Office for initial consideration.

In addition, there was no evidence of additional functional impairment to the temporomandibular joint due to pain upon repetitive range of motion testing.  Therefore, a higher rating on this basis is not warranted.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Extrascheduler Considerations

Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b).  In exceptional cases an extrascheduler rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims has set out a three-part test for determining whether a Veteran is entitled to an extrascheduler rating: (1) the established scheduler criteria must be inadequate to describe the severity and symptoms of his disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-scheduler disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the scheduler rating criteria contemplates the extent and severity of the Veteran's bruxism, which is primarily productive of teeth grinding, clenching and limited temporomandibular joint motion.  The Veteran has not demonstrated the scheduler criteria are inadequate to describe the severity of his symptoms and has not indicated his disability results in marked interference with employment or frequent periods of hospitalization.  Again, the issue of entitlement to service connection for a dental disorder secondary to bruxism is referred for initial consideration by the RO.  As such, the Board finds that the rating criteria are therefore adequate to evaluate his bruxism and referral for consideration of extrascheduler rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); VAOPGCPREC 6-96 (August 16, 1996).  


ORDER

Entitlement to an initial rating in excess of 10 percent for bruxism and right mastoid inflammation is denied.


REMAND

Additional evidentiary development is required before the claims for entitlement to increased evaluations for a headache disorder, residuals of a traumatic brain injury and PTSD can be properly adjudicated.

There is additional evidence pertaining to the Veteran's headache disorder and traumatic brain injury that has not been considered by the Regional Office, namely a March 2014 VA PTSD examination.  In that examination the examiner commented the Veteran's headaches were associated with his traumatic brain injury while his emotional and behavioral symptoms were attributable to his PTSD.  However, in an October 2010 VA PTSD examination report, his headaches were associated with his psychiatric issues.  Clarification is needed to differentiate what symptoms are attributable to the Veteran's PTSD versus those which are residuals of his traumatic brain injury.

Additionally, in an October 2010 traumatic brain injury examination, the examiner indicated the Veteran "reported no major problems with memory."  The Board notes, however, that in a June 2010 examination, the appellant reported mild problems with memory.  Given, it is unclear whether the October 2010 examination report reflects an improvement in the Veteran's memory or a mere continuation of mild memory problems.  Clarification is needed.

Furthermore, in a March 2014 rating decision, the Veteran was denied entitlement to an evaluation higher than 70 percent for PTSD.  He submitted a notice of disagreement to the decision and has not yet received a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, a remand is warranted so that the Veteran can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on this issue.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent outstanding private or VA treatment records.  If the RO cannot locate any government records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, refer the Veteran's claims file to the October 2010 VA examiner who conducted the traumatic brain injury examination or, if unavailable, to another suitably qualified VA examiner.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and VBMS file.  After reviewing the record again, the examiner is asked to clarify the existence and severity of any memory impairment attributable to the appellant's residuals of a traumatic brain injury.  

The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinion expressed should be provided.

3.  Refer the Veteran's claims file to a VA neurologist for a clarifying opinion as to the nature and severity of his headaches and traumatic brain injury.  The examiner must be provided access to the Veteran's claims folder, Virtual VA file and VBMS file.  After reviewing the record again, the neurologist should comment on what symptoms, to include headaches, are attributable to the Veteran's traumatic brain injury versus his PTSD.  The examiner should also comment on the frequency and severity of the appellant's headaches.

The examiner must specify in the report that all relevant records have been reviewed.  A complete rationale for any opinion expressed should be provided.

4.  If either examiner is unable to offer a clarifying opinion without re-examining the Veteran, an appropriate examination should be scheduled.

5.  A Statement of the Case must be issued addressing the claim of entitlement to a disability evaluation in excess of 70 percent for PTSD.  The Veteran and his representative should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely substantive appeal is not filed, the matter should be closed by the RO.

6.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter 

or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


